UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7331


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KARLEAK ALI,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:07-cr-00140-AWA-JEB-1)


Submitted:   February 21, 2013             Decided: February 25, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Karleak Ali, Appellant Pro Se.      Kevin Michael Comstock,
Assistant United States Attorney, Delnisea Monique Broadnax,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Karleak Ali appeals the district court’s order denying

his   18   U.S.C.   §   3582(c)(2)   (2006)   motion   for   reduction   of

sentence.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         United States v. Ali, No. 2:07-cr-00140-AWA-

JEB-1 (E.D. Va. May 30, 2012).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                 AFFIRMED




                                     2